      Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 1 of 17



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                       ENTERED
                                                                        06/30/2020
                                         )
 In re:                                  )   Chapter 11
                                         )
 COVIA HOLDINGS CORPORATION,             )   Case No. 20-33295 (DRJ)
                                         )
                           Debtor.       )
                                         )
 Tax I.D. No. XX-XXXXXXX                 )
                                         )
 In re:                                  )   Chapter 11
                                         )
 ALPHA RESINS, LLC,                      )   Case No. 20-33318 (DRJ)
                                         )
                           Debtor.       )
                                         )
 Tax I.D. No. XX-XXXXXXX                 )
                                         )
 In re:                                  )   Chapter 11
                                         )
 BEST SAND CORPORATION,                  )   Case No. 20-33300 (DRJ)
                                         )
                           Debtor.       )
                                         )
 Tax I.D. No. XX-XXXXXXX                 )
                                         )
 In re:                                  )   Chapter 11
                                         )
 BEST SAND OF PENNSYLVANIA, INC.,        )   Case No. 20-33297 (DRJ)
                                         )
                           Debtor.       )
                                         )
 Tax I.D. No. XX-XXXXXXX                 )
                                         )
 In re:                                  )   Chapter 11
                                         )
 BISON MERGER SUB I, LLC,                )   Case No. 20-33296 (DRJ)
                                         )
                           Debtor.       )
                                         )
 Tax I.D. No. XX-XXXXXXX                 )




26203306v.2 153997/00002
      Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 2 of 17



                                          )
 In re:                                   )   Chapter 11
                                          )
 BLACK LAB LLC,                           )   Case No. 20-33301 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 CHEYENNE SAND CORP.,                     )   Case No. 20-33305 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 CONSTRUCTION AGGREGATES                  )   Case No. 20-33303 (DRJ)
 CORPORATION OF MICHIGAN, INC.,           )
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 COVIA FINANCE COMPANY LLC,               )   Case No. 20-33302 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 COVIA SPECIALTY MINERALS INC.,           )   Case No. 20-33299 (DRJ)
                                          )
                           Debtor.        )
                                          )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )




                                      2
26203306v.2 153997/00002
      Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 3 of 17



                                          )
 In re:                                   )   Chapter 11
                                          )
 FAIRMOUNT LOGISTICS LLC,                 )   Case No. 20-33293 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 FAIRMOUNT MINERALS, LLC,                 )   Case No. 20-33310 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 FAIRMOUNT SANTROL INC.,                  )   Case No. 20-33313 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 FML RESIN, LLC,                          )   Case No. 20-33298 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 FML SAND, LLC,                           )   Case No. 20-33304 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )




                                      3
26203306v.2 153997/00002
      Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 4 of 17



                                          )
 In re:                                   )   Chapter 11
                                          )
 FML TERMINAL LOGISTICS, LLC,             )   Case No. 20-33307 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 FMSA INC.,                               )   Case No. 20-33315 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 MINERAL VISIONS INC.,                    )   Case No. 20-33316 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 SELF-SUSPENDING PROPPANT LLC,            )   Case No. 20-33306 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 SHAKOPEE SAND LLC,                       )   Case No. 20-33309 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )




                                      4
26203306v.2 153997/00002
      Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 5 of 17



                                          )
 In re:                                   )   Chapter 11
                                          )
 SPECIALTY SANDS, INC.,                   )   Case No. 20-33311 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 STANDARD SAND CORPORATION,               )   Case No. 20-33319 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 TECHNISAND, INC.,                        )   Case No. 20-33320 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 WEDRON SILICA COMPANY,                   )   Case No. 20-33308 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )
                                          )
 In re:                                   )   Chapter 11
                                          )
 WEST TEXAS HOUSING LLC,                  )   Case No. 20-33312 (DRJ)
                                          )
                           Debtor.        )
                                          )
 Tax I.D. No. XX-XXXXXXX                  )




                                      5
26203306v.2 153997/00002
        Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 6 of 17



                                                              )
    In re:                                                    )   Chapter 11
                                                              )
    WEXFORD SAND CO.,                                         )   Case No. 20-33314 (DRJ)
                                                              )
                             Debtor.                          )
                                                              )
    Tax I.D. No. XX-XXXXXXX                                   )
                                                              )
    In re:                                                    )   Chapter 11
                                                              )
    WISCONSIN INDUSTRIAL SAND                                 )   Case No. 20-33317 (DRJ)
    COMPANY L.L.C.,                                           )
                                                              )
                             Debtor.                          )
                                                              )
    Tax I.D. No. XX-XXXXXXX                                   )
                                                              )
    In re:                                                    )   Chapter 11
                                                              )
    WISCONSIN SPECIALTY SANDS, INC.,                          )   Case No. 20-33294 (DRJ)
                                                              )
                             Debtor.                          )
                                                              )
    Tax I.D. No. XX-XXXXXXX                                   )          'RFNHW1R

                     ORDER (I) DIRECTING JOINT ADMINISTRATION
             OF THE CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found

that it may enter a final order consistent with Article III of the United States Constitution; and this



1
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                          6
26203306v.2 153997/00002
      Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 7 of 17



Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this

Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on the

Motion were appropriate under the circumstances and no other notice need be provided; and this

Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.       The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by this Court under Case No. 20-333295 (DRJ). All of the

jointly administered cases not previously assigned to Judge Jones are transferred to Judge Jones.

        2.       Additionally, the following checked items are ordered:

        (1)                   : One disclosure statement and plan of reorganization may be filed for
                           all of the cases by any plan proponent.

        (2)                   : Parties may request joint hearings on matters pending in any of the
                           jointly administered cases.

        (3)                  :    Other: See below.

        3.       The caption of the jointly administered cases should read as follows:




                                                    7
26203306v.2 153997/00002
        Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 8 of 17



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                )
    In re:                                                      ) Chapter 11
                                                                )
    COVIA HOLDINGS CORPORATION,                                 ) Case No. 20-33295(DRJ)
    et al.,1                                                    )
                                                                )
                               Debtors.                         ) (Jointly Administered)
                                                                )

             4.     The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

             5.     A docket entry, substantially similar to the following, shall be entered on the

dockets of each of the Debtors, other than Covia Holdings Corporation, to reflect the joint

administration of these chapter 11 cases:

             An order has been entered in accordance with Rule 1015(b) of the Federal Rules of
             Bankruptcy Procedure and Rule 1015-1 of the Local Rules of Bankruptcy Practice
             and Procedure of the United States Bankruptcy Court for the Southern District of
             Texas directing joint administration of the chapter 11 cases of: Covia Holdings
             Corporation, Case No. 20-33295; Alpha Resins, LLC, Case No. 20-33318; Best
             Sand Corporation, Case No. 20-33300; Best Sand of Pennsylvania, Inc., Case No.
             20-33297; Bison Merger Sub I, LLC, Case No. 20-33296; Black Lab LLC, Case
             No. 20-33301; Cheyenne Sand Corp., Case No. 20-33305; Construction
             Aggregates Corporation of Michigan, Inc., Case No. 20-33303; Covia Finance
             Company LLC, Case No. 20-33302; Covia Specialty Minerals Inc., Case No. 20-
             33299; Fairmount Logistics LLC, Case No. 20-33293; Fairmount Minerals, LLC,
             Case No. 20-33310; Fairmount Santrol Inc., Case No. 20-33313; FML Resin, LLC,
             Case No. 20-33298; FML Sand, LLC, Case No. 20-33304; FML Terminal
             Logistics, LLC, Case No. 20-33307; FMSA Inc. 20-33315; Mineral Visions Inc.
             20-33316; Self-Suspending Proppant LLC 20-33306; Shakopee Sand LLC, Case
             No. 20-33309; Specialty Sands, Inc., Case No. 20-33311; Standard Sand
             Corporation, Case No. 20-33319; Technisand, Inc., Case No. 20-33320; Wedron

1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been requested,
      a complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ proposed
      claims and noticing agent at http://cases.primeclerk.com/Covia. The location of Debtor Covia Holdings
      Corporation’s principal place of business and the Debtors’ service address is: 3 Summit Park Drive, Suite 700,
      Independence, Ohio 44131.


                                                               8
26203306v.2 153997/00002
      Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 9 of 17



          Silica Company, Case No. 20-33308; West Texas Housing LLC, Case No. 20-
          33312; Wexford Sand Co., Case No. 20-33314; Wisconsin Industrial Sand
          Company L.L.C., Case No. 20-33317; and Wisconsin Specialty Sands, Inc., Case
          No. 20-33294. All further pleadings and other papers shall be filed in and all
          further docket entries shall be made in Case No. 20-333295 (DRJ).

          6.     The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the Southern District of Texas shall keep, one consolidated docket, one file, and one

consolidated service list for these chapter 11 cases.

          7.     The Debtors shall be permitted to file their monthly operating reports required by

the Region 7 Guidelines for Debtors-in-Possession on a consolidated basis; provided that

disbursements will be listed on a Debtor-by-Debtor basis.

          8.     Any party in interest may request joint hearings on matters pending in any of these

chapter 11 cases.

          9.     Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this Order

shall be without prejudice to the rights of the Debtors to seek entry of an order substantively

consolidating their respective cases and the rights of all other parties in interest to object to such

relief.

          10.    Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

          11.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

          12.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.



                                                  9
26203306v.2 153997/00002
     Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 10 of 17



        13.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2020
       Signed: June 30, 2020.
 Houston, Texas                                        DAVID R. JONES
                                                       UNITED STATES BANKRUPTCY JUDGE
                                                        ____________________________________
                                                        DAVID R. JONES
                                                        UNITED STATES BANKRUPTCY JUDGE




                                                  10
26203306v.2 153997/00002
                Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 11 of 17
                                       United States Bankruptcy Court
                                        Southern District of Texas
In re:                                                                                  Case No. 20-33110-mi
SGCE LLC                                                                                Chapter 11
           Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0541-4           User: aaloadi                Page 1 of 7                   Date Rcvd: Jun 30, 2020
                               Form ID: pdf001              Total Noticed: 398

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 02, 2020.
db             +SGCE LLC,    120 N. Munger Street,    Pasadena, TX 77506-1326
11580057       +5G Technical,    PO Box 709,    League City, TX 77574-0709
11580059       +ABB Inc,    3700 W. Sam Houston Pkwy South,     Houston, TX 77042-5120
11580060       +ABET Distributing USA, Inc.,     705 Shaw,    Pasadena, TX 77506-1437
11580066       +AFLAC,    1932 Wynnton Road,    Columbus, GA 31999-0002
11580071       +AIT Worldwide Logistics,     2928-B Greens Road,    Suite 800,    Houston, TX 77032-2243
11580072       +AIT Worldwide Logistics,     701 N. Rohlwing Road,    Itasca, IL 60143-1348
11580092       +ARI Logistics LLC,    204 20th Street North,     Birmingham, AL 35203-3610
11580098        AWC Incorporated,    P.O. Box 974800,    Dallas, TX 75397-4800
11580058       +Aalborg Instruments and Controls Inc,      20 Corporate Drive,    Orangeburg, NY 10962-2616
11580061       +Access Electric, Inc. dba Access Service,      2722 Oleander Drive,     Pasadena, TX 77503-4122
11580062        Accounting Principals,    Dept CH 14031,     Palatine, IL 60055-4031
11580063       +Accudata Systems, Inc.,    10713 W. Sam Houston Pkwy N.,      Suite 600,    Houston, TX 77064-3591
11580064        Aerotek Energy Services (a division of A,      7301 Parkway Dr., Hanover, MD 21076 (Att
11580065       +Aerotek, Inc.,    3689 Collections Center Drive,     Chicago, IL 60693-0036
11580069        Airgas, Inc,    PO Box 676015,    Dallas, TX 75267-6015
11580070       +Airswift,    3050 Post Oak Boulevard,    Suite 1450,     Houston, TX 77056-6555
11580073        Akin Gump Strauss Hauer & Feld, LLP,     Dept 7247-6838,     Philadelphia, PA 19170-6838
11580074       +Alert Media, Inc.,    901 S. Mo-Pac Expressway Bldg 3,      Ste 400,    Austin, TX 78746-5953
11580075        Allie Hemmings,    191 L Street NW,    Washington, DC 20036
11580076        Alpha Wax USA, Corporation,     228 E 45th Ste. Suite 9E, NE 10017
11580077       +American Express,    PO Box 981535,    El Paso, TX 79998-1535
11580078       +Analytical Testing Services, Inc.,     PO Box 61,    Franklin, PA 16323-0061
11580079       +Andon Specialties, Inc.,     2720 Reed Road,    Suite 280,    Houston, TX 77051-2496
11580080        Andrew Watt,    12 Saville Close,    Wynyard Woods,    Billingham TS22 5GL, United Kingdom
11580081       +Andria Hawkins,    5702 Willowbend Blvd,     Houston, TX 77096-5927
11580082        Anil Shrivastav,    6415 Kendall Creek Drive,     Sugarland, TX 77479
11580083        Ann Harris Bennett,    Tax Assessor-Collector,     PO Box 4622,    Houston, TX 77210-4622
11580084       +Ann McWatters, Esq,    21527 Aurora Park Dr,     Richmond, TX 77406-3795
11580086       +Aon Risk Services Northeast, Inc.,     New York Office,     199 Water Street,
                 New York, NY 10038-3541
11580087       +Aon Risk Services Southwest, Inc.,     199 Water Street,     New York, NY 10038-3541
11580088        Aon Risk Services Southwest, Inc.,     PO Box 955816,     St. Louis, MO 63195-5816
11580089       +Apache Services, Inc.,    301 N. Shaver St.,     Pasadena, TX 77506-1134
11580090       +Apple Courier Inc.,    1547 Laird,    Houston, TX 77008-3743
11580091       +Argus Media, Inc.,    2929 Allen Parkway,     Suite 700,    Houston, TX 77019-7123
11580093        Arkadin, Inc,    Lockbox #32726,    Collection Center Drive,     Chicago, IL 60693-0726
11580094       +Arthur J. Gallagher Risk Management Serv,      1900 West Loop South,     Suite 1600,
                 Houston, TX 77027-3295
11580095       +Aspen Technology, Inc,    20 Crosby Drive,     Bedford, MA 01730-1402
11580096       +Audubon Engineering Company LP,     10205 Westheimer Rd,     Suite 100,    Houston, TX 77042-3164
11580100       +BASF Corporation,    100 Park Avenue,    Florham Park, NJ 07932-1089
11580099       +Badger Meter Inc.,    PO Box 88223,    Milwaukee, WI 53288-8223
11580101       +Bearcom Operating LLC,    4009 Distribution Dr,     Suite 200,    Garland, TX 75041-6164
11580102       +Berkshire Hathaway Homestate Companies,      PO Box 77029,    Minneapolis, MN 55480-7729
11580103        Berwin Leighton Paisner LLP,     Adelaide House,    London Bridge,
                 London EC4R 9HA, United Kingdom
11580104        Blazer Inspection, Inc.,     2602 TX Avenue,    TX City, TX 77590
11580105        Blue Cross Blue Shield,    Health Care Service Corporation,      PO Box 731428,
                 Dallas, TX 75373-1428
11580106       +Brahma Group, Inc.,    1132 South 500 West,     Salt Lake City, UT 84101-3018
11580107       +Briken & Associates, Inc.,     4809 Ihles Rd.,    Lake Charles, LA 70605-5900
11580108       +Brock Services, LLC,    10343 Sam Houston Park Dr,     Suite 200,     Houston, TX 77064-4656
11580109       +Bruce Logue,    710 Lorena Ridge Lane,     Sugarland, TX 77479-5812
11580110       +Bryan New,    511 Lindner Ave,    Comfort, TX 78013-2619
11580111       +C.F. McDonald Electric, Inc.,     5044 Timber Creek,     Houston, TX 77017-5954
11580121       +CHEMetrics, Inc.,    4295 Catlett Road,     Midland, VA 22728-2003
11580112       +Cajun Maids,    304 Belle Grove Blvd,    Lafayette, LA 70503-6622
11580114        Canon Financial Services, Inc.,     14904 Collections Center Drive,      Chicago, IL 60693-0149
11580115       +Capitol Corporate Services,     206 E 9th Street,    Suite 1300,     Austin, TX 78701-4411
11580116       +Carlton Strategic Staffing, Inc,     24 Greenway Plaza,     Suite 1209,    Houston, TX 77046-2430
11580118        Centerpoint Energy,    PO Box 4981,    Houston, TX 77210-4981
11580119       +Ch2mhill Engineers, Inc,     14701 St. Mary’s Lane,    Suite 300,     Houston, TX 77079-2923
11580120       +Charter Capital,    c/o Clark Fire Equipment, Inc,     PO Box 270568,     Houston, TX 77277-0568
11580122       +ChemInstruments Inc,    510 Commercial Drive,     Fairfield, OH 45014-7593
11580123       +ChemTreat, Inc.,    15045 Collections Center Drive,      Chicago, IL 60693-0001
11580124       +Chris Mudd,    13611 Starlight Harbour Ct,     Houston, TX 77077-3420
11580125       +Christopher Peters,    725 Oxford St,    Houston, TX 77007-1608
11580126       +Christy Catalytics,    4641 McRee Avenue,     Saint Louis, MO 63110-2239
11580127       +Cigna Health and Life Insurance Company,      5476 Collections Center Dr,     Chicago, IL 60693-0001
11580128        Cintas Corporation,    PO Box 631025,    Cincinnati, OH 45263-1025
11580130       +City of Pasadena,    Attn: Alarm Permit,     1149 Ellsworth Dr.,     Pasadena, TX 77506-4852
11580131       +City of Pasadena,    Attn: Fire Marshal’s Office,     209 N. Main Street,
                 Pasadena, TX 77506-1315
11580129       +City of Pasadena,    Attn: Water Department,     1202 Southmore,     Pasadena, TX 77502-1206
               Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 12 of 17



District/off: 0541-4          User: aaloadi                 Page 2 of 7                   Date Rcvd: Jun 30, 2020
                              Form ID: pdf001               Total Noticed: 398


11580132       +Clariant Corporation,    4000 Monroe Road,     Charlotte, NC 28205-7782
11580133       +Clarivate Analytics (US) LLC,     1500 Spring Garden Street,      Philadelphia, PA 19130-4127
11580134       +Clark Fire Equipment Inc. ASSIGNED TO CH,      PO Box 270568,     Houston, TX 77277-0568
11580135       +Clean Coast Supply LLC,    1041 Thomas Ave,     Pasadena, TX 77506-3637
11580136       +Clear Lake City Water Authority,     900 Bay Area Blvd.,     Houston, TX 77058-2691
11580137       +Cleaver-Brooks Sales and Services, Inc.,      5935 Griggs Rd,     Houston, TX 77023-6523
11580140       +Cole-Parmer Instrument Company,     625 East Bunker Court,     Vernon Hills, IL 60061-1844
11580139       +Cole-Parmer Instrument Company,     13927 Collections Center Dr.,      Chicago, IL 60693-0001
11580141       +Commercial Door & Frame Distributors, LL,      254 West Eastland,     Suite 200,
                 Gallatin, TN 37066-2704
11580142       +Computer Aided Solutions LLC,     8437 Mayfield Rd,     Unit 104,    Chesterland, OH 44026-2538
11580143      #+Containerhouse International,Inc.,     PO Box 1355,     La Porte, TX 77572-1355
11580144       +Coupland Crafts & Signs,    118 South 5th Street,      LaPorte, TX 77571-5048
11580147       +Culligan of TX,    5450 Guhn Rd,    Houston, TX 77040-6211
11580148       +Custom Solutions Group LLC,     22136 Westheimer Parkway,     # 510,    Katy, TX 77450-8296
11580158       +DC Scientific Glass,    6750 McLean Way,     Suite D,    Glen Burnie, MD 21060-6409
11580163       +DGM Services, Inc.,    1813 Greens Road,     Houston, TX 77032-1201
11580149        Dalian Lonsin New Materials Co, LTD,     Room 1902, Block B,
                 Dushihaijing, No.2-12 Harbor Street,     Zhongshan, Dalian, Liaoning, China
11580150       +Dan Martinez & Associates, LLC dba M&A S,      12950 S. Dairy Ashford Drive,
                 Sugar Land, TX 77478-3102
11580151       +Daniel Stoller,    1293 Ocean Manor Lane,     League City, TX 77573-3037
11580152      #+Daniel Wachter,    3896 Top Flite Lane,     Mason, OH 45040-4720
11580153       +Darrin Barnes,    4926 Sundance Hollow Lane,     Katy, TX 77494-2326
11580155       +Datavox, Inc.,    6650 West Sam Houston Pkwy South,      Houston, TX 77072-1527
11580160        Dell Marketing L.P.,    c/o Dell USA LP, acct # 105337840,      PO Box 676021,
                 Dallas, TX 75267-6021
11580161       +Derek Bridgford,    PO Box 240,    Wall, TX 76957-0240
11580162       +Detect Services Corporation,     1318 Underwood Rd,     Suite 101,    La Porte, TX 77571-9471
11580164       +Dooley Tackaberry, Inc.,    1515 W. 13th Street,      Deer Park, TX 77536-2535
11580165       +Douglas L Cathro,    13711 Gainesway Drive,     Cypress, TX 77429-5125
11580166       +Douglass Chow,    12210 Rocky Knoll Drive,     Houston, TX 77077-5928
11580167       +Duff & Phelps LLC,    12595 Collection Center Drive,      Chicago, IL 60693-0001
11580168       +Dynamic Technical Solutions,     2529 Shenandoah Dr,     Tyler, TX 75701-6528
11580169       +EAM Masters LLC,    5018 Sandy Cove,    Birmingham, AL 35244-8286
11580170        EAN Services, LLC,    PO Box 402383,    Atlanta, GA 30384-2383
11580171       +EAN Services, LLC dba Enterprise Fleet M,      Enterprise FM Trust,     PO Box 800089,
                 Kansas City, MO 64180-0089
11580180        ERI Economic Research Institute,     PO Box 3524,     Seattle, WA 98124-3524
11580172       +Earth Color Houston, Inc.,     1312 Locust St.,    Suite 202,     Des Moines, IA 50309-2903
11580173       +Eliyah Tashiro,    3101 Smith Street,    Houston, TX 77006-3458
11580175        Elliott Electric Supply,    PO Box 206524,     Dallas, TX 75320-6524
11580176        Emerging Fuels Technology,     6024 S. 1161h E. Ave.,     Tulsa, OK 74146
11580177       +Envantage, Inc.,    13811 Broadway Avenue,     Cleveland, OH 44125-1946
11580178       +Epiphany, Inc.,    12320 Barker Cypress,     Suite 600 - # 196,     Cypress, TX 77429-8329
11580181        Espinoza, Rafael, Dr.,    5026 Oak Leaf Dr., TU 74131
11580182        Euro Support Manufacturing Czechia, s.r.,      Zaluzi 1,    43670,    Litvinov, Czech Republic 43670
11580183       +Evergreen at River Oaks LLC,     4650 Nelson Road,     Lake Charles, LA 70605-5285
11580184       +Experien Health Sciences, Inc.,     6322 Water Point Court,     Kingwood, TX 77346-1300
11580195       +FR Depot Inc,    714 Center St,    Deer Park, TX 77536-2746
11580200       +FTI Consulting,    P.O. Box 418005,    Boston, MA 02241-8005
11580185       +Facility Management Resources LLC,     11665 Fuqua,     Suite B-201,    Houston, TX 77034-4627
11580186        Fidelity Security Life Insurance Co,     c/o Eye Med,     PO Box 632530,
                 Cincinnati, OH 45263-2530
11580187       +FileMaker, Inc.,    5201 Patrick Henry Dr.,     Santa Clara, CA 95054-1164
11580188       +Filipe Marques,    4040 San Felipe,    # 163,    Houston, TX 77027-3989
11580189       +Fire Risk & Safety Technologies,     211 E Parkwood Ave.,     Suite 101,
                 Friendswood, TX 77546-5152
11580190       +First Insurance Funding,    450 Skokie Blvd,     Suite 1000,    Northbrook, IL 60062-7917
11580191       +Fisher Scientific Company, LLC,     PO Box 404705,     Atlanta, GA 30384-4705
11580192       +Fletcher Yoder, P.C.,    PO Box 692289,     Houston, TX 77269-2289
11580193       +Floor Zone,    2500 Central Parkway,    Suite V,    Houston, TX 77092-7713
11580194       +Fluid Chillers Inc,    2730 Alpha Access St,     Lansing, MI 48910-3686
11580197       +Francisco T Fernandez,    9307 Fuqua Breeze Dr.,      Houston, TX 77075-2077
11580198       +Frontline BioEnergy LLC,    1521 West F Avenue,     Nevada, IA 50201-7943
11580199      #+Frontline BioEnergy, LLC,     1421 South Bell Avenue,     Suite 105,    Ames, IA 50010-7710
11580201       +G&P Office Furniture LTD,     506 South Hwy 146,    La Porte, TX 77571-4832
11580206        GI - Gasification International, S.A.,      Estrada de Alfragide,     67-Alfrapark - Edificio SGC,
                 Amadora, Portugal
11580207       +GIS Benefits,    PO Box 1806,    San Antonio, TX 78296-1806
11580216       +GRM Document Storage, LLC,     10310 Harwin Dr,    Houston, TX 77036-1567
11580202       +Gallant, LLC,    2001 Kirby Dr., Suite 1009,     Houston, TX 77019-6044
11580203        Gameplan Advertising,    2472 Hawthorn Village,     Short Street, Fourways,
                 Johannesburg 1684, South Africa
11580204       +GardaWorld Security Services,     1699 S Hanley Rd,     Suite 350,    Saint Louis, MO 63144-2900
11580205       +General Laboratory Supply,     PO Box 7120,    Pasadena, TX 77508-7120
11580208       +Global Equipment Company Inc.,     29833 Network Place,     Chicago, IL 60673-1298
11580209       +Global Health Consultants PLLC,     7720 Spencer Hwy.,     Pasadena, TX 77505-1932
11580210       +GoDaddy.com LLC,    14455 N. Hayden Road,     Suite 219,    Scottsdale, AZ 85260-6993
11580211       +Gold Star Services,    PO Box 544,    Sugar Land, TX 77487-0544
               Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 13 of 17



District/off: 0541-4          User: aaloadi                 Page 3 of 7                   Date Rcvd: Jun 30, 2020
                              Form ID: pdf001               Total Noticed: 398


11580212       +Goose Creek CISD Tax Office,     La Porte ISD, A/C 2-2240054,      PO Box 2805,
                 Baytown, TX 77522-2805
11580213       +Govindarajan Raman,     1611 Sunderland Drive,     Sugar Land, TX 77479-6671
11580215       +Greenberg Traurig LLP,     1000 Louisiana,    Suite 1700,     Houston, TX 77002-5001
11580217       +H&E Equipment Services, Inc.,     10050 New Decade Drive,      Pasadena, TX 77507-1115
11580218       +H2ecO,    PO Box 7567,    Houston, TX 77270-7567
11580219       +Hach Company,    2207 Collections Center Drive,      Chicago, IL 60693-0022
11580220        Hampton Inn - Sulphur/LC Area,      IH 10 - Exit 20 210 Henning,     Sulphur, LA 70663
11580221        Hartford Insurance Company of the Midwes,       PO Box 731178,    Dallas, TX 75373-1178
11580222        Haynes and Boone, LLP,     PO Box 841399,    Dallas, TX 75284-1399
11580223       +Hecny Brokerage Services Inc,     19550 S. Dominguez Hills Dr,      Rancho Dominguez, CA 90220-6418
11580225       +Heidrick & Struggles Inc.,     1133 Paysphere Circle,      Chicago, IL 60674-0001
11580226        HireRight Inc,    PO Box 847891,     Dallas, TX 75284-7891
11580227       +Hogentogler & Co Inc,     9515 Gerwig Lane,     Suite 109,    Columbia, MD 21046-2917
11580228       +Hot Shot Delivery Inc,     PO Box 701189,    Houston, TX 77270-1189
11580229        Houston Area Safety Council Inc,      PO Box 621001,    Dallas, TX 75262-1001
11580231        Houston Grotech,    PO Box 10235,     Houston, TX 77206-0235
11580232       #Humana Insurance Co,     PO Box 3024,    Milwaukee, WI 53201-3024
11580233       +Hunter Associates Laboratory, Inc.,      11491 Sunset Hills Road,     Reston, VA 20190-5264
11580234       +IgniteMedia, LLC DBA Ceremity, LLC,      9707 S. 76th Avenue,     Bridgeview, IL 60455-2309
11580235        Indeed, Inc.,    Mail Code 5160,     PO Box 660367,    Dallas, TX 75266-0367
11580236       +Industrial Container Services-TX, LLC,      1402 Clinton Drive,     Galena Park, TX 77547-3336
11580237        Infinisource, Inc.,     PO Box 889,    Coldwater, MI 49036-0889
11580238       +Inkspot Printing,    2301 S. Shaver,     Pasadena, TX 77502-4643
11580239       +Innovation Safety Solutions,     PO Box 110,     La Marque, TX 77568-0110
11580240       +Intercoastal Sales Co,     PO Box 1547,    La Porte, TX 77572-1547
11580242       +Intertek USA Inc.,     dba Intertek Pilot Plant Services,      PO Box 416482,
                 Boston, MA 02241-6482
11580243       +Invoke, LLC,    118 Vintage Park Blvd.,     #W-449,    Houston, TX 77070-4095
11580250        JIT Distributing, LLC,     420 TX-332,    Clute, TX 77531
11580251       +JLL Valuation & Advisory Services, LLC,      5 Riverway,     Suite 200,    Houston, TX 77056-1864
11580252       +JMP Industries, Inc.,     P.O. Box 347185,    Parma, OH 44134-7185
11580244       +James F Davis,    1804 Sandy Lake Dr,     Friendswood, TX 77546-6133
11580245       +James Plumbing Company Inc,     1220 Harris,     Pasadena, TX 77506-3620
11580246       +Jay Rizzo,    7002 Bent Branch Drive,     Houston, TX 77088-6506
11580247       +Jeffrey House,    13810 View Meadow Lane,     Houston, TX 77034-3893
11580248       +Jibe Consulting Inc,     5000 Meadows Rd,    Suite 300,     Lake Oswego, OR 97035-2223
11580249       +Jill Hickman Company,     1721 Palomino Lane,     Kingwood, TX 77339-3281
11580253      #+John Hemmings,    22806 Chaus Court,     Katy, TX 77494-4440
11580254       +Johnson Glass & Mirror Inc,     3618 Fairmont Parkway,      Pasadena, TX 77504-3008
11580255      #+Jon Brendan Napier,     154 Haversham Dr,    Houston, TX 77024-6248
11580256      #+Jonathan Crockett Lopez,     17811 Comoro,    Spring, TX 77379-6106
11580257       +Jorge Silva,    2121 Mid Lane Dr,     Apt. 560,    Houston, TX 77027-3896
11580259       +Julabo USA, Inc.,    884 Marcon Blvd,     Allentown, PA 18109-9558
11580260        Juniper Speciality Products LLC,      120 N Munger St., PA 77506
11580261       +Juniper Specialty Products LLC,      120 N. Munger St,     Pasadena, TX 77506-1326
11580273       +KPMG LLP,    Dept 0754,    PO Box 120754,    Dallas, TX 75312-0754
11580263       +Kaeser Compressors,     16720 Hedgecroft Drive,     Suite 200,    Houston, TX 77060-3643
11580265       +Katy Spring & Mfg, Inc,     3535 Schlipf Road,     Katy, TX 77493-7530
11580266       +Keith Kendrick,    2805 Green Mountain Drive,      Pearland, TX 77584-3439
11580267       +Kevin Forness,    1503 Church Street,     Galveston, TX 77550-4836
11580268       +Kevin Swope,    PO Box 10235,    Houston, TX 77206-0235
11580269       +Kline & Company, Inc.,     35 Waterview Blvd,     Parsippany, NJ 07054-1200
11580270       +KnowBe4, Inc.,    33 N. Garden Avenue,     Suite 1200,     Clearwater, FL 33755-6610
11580271       +Kobelco Compressors America, Inc,      1450 W. Rincon Street,     Corona, CA 92880-9205
11580272       +Koehler Instrument Company, Inc.,      1595 Sycamore Avenue,     Bohemia, NY 11716-1732
11580274      #+Kuenzel Co, Inc,    4973 Santiago Way,     Colorado Springs, CO 80917-3739
11580275       +Kyle Burford,    2529 Shenandoah Drive,     Tyler, TX 75701-6528
11580276        L.B. Walker & Associates, Inc.,      13111 Northwest Fwy,     Suite 125,    Houston, TX 77040-6321
11580277       +Labor Ready,    918 Harris Ave,     Pasadena, TX 77506-4708
11580278       +Labtopia Staffing,     12929 Gulf Freeway,    Suite 108,     Houston, TX 77034-4882
11580279       +Law Office of Mathew Bobo, PLLC,      4916 Camp Bowie,     Fort Worth, TX 76107-4196
11580280       +Leidos Engineering, LLC,     Meditech Corporate Center, West Wing,       4th Floor,
                 550 Cochituate Rd,     Framingham, MA 01701-4600
11580281       +Leo Bonnell dba Outpost GTL LLC,      PO Box 265,    Beverly, MA 01915-0005
11580283       +LexMar Global Inc,     22 Parkridge Rd,    Haverhill, MA 01835-7279
11580284       +Lincoln Financial,     PO Boxc 0821,    Carol Stream, IL 60132-0821
11580285       +Linde Engineering North America, Inc.,      12140 Wickchester Lane,      Suite 300,
                 Houston, TX 77079-1211
11580286       +Linkedin,    62228 Collections Center Drive,      Chicago, IL 60693-0001
11580287      #+Lizann Rutherford,     101 Las Brisas Street,     Kemah, TX 77565-2164
11580288       +LogMein, Inc.,    320 Summer Street,     Boston, MA 02210-1701
11580289       +Louisiana Department of Revenue,      Post Office Box 4969,     Baton Rouge, LA 70821-4969
11580291       +Lynn’s A/C & Heating, Harry Lynn Green,      PO Box 681,     Deer Park, TX 77536-0681
11580297        MANAGEMENT ACCELERATED GMBH,     Bahnhofstrasse 6,     CH-9100,    Herisau, Switzerland
11580322       +MIT-Massachusetts Institute of Technolog,       77 Massachusetts Avenue 8-328,
                 Cambridge, MA 02139-4307
11580323       +MKS Instruments, Inc.,     2 Tech Drive,    Suite 201,     Andover, MA 01810-2489
11580326       +MPACT Tool Rental & Supply LLC,      125 Walter St.,    Pasadena, TX 77506-1222
11580327      #+MSD Building Corporation,     120 N. Main Street,     Pasadena, TX 77506-1314
               Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 14 of 17



District/off: 0541-4          User: aaloadi                 Page 4 of 7                    Date Rcvd: Jun 30, 2020
                              Form ID: pdf001               Total Noticed: 398


11580292       +Madelyn Bekker,    1 Signature Point,     Apt # 115,    League City, TX 77573-6509
11580294        Maersk Line,    9300 Arrowpoint Boulevard,     Charlette, NC 28273-8136
11580295        Malcom Thompson & Associates,     19500 TX State Hwy 249,     Suite 570,    Houston, TX 77070
11580296       +Malvern Instruments Inc,    Suite 101,     Chicago, IL 60673-0001
11580298       +Maplewood Industrial Services, LLC,      5175 Maplewood Drive,    Sulphur, LA 70663-6551
11580300       +Marie Cassens,    15405 Glamorgan,    Jersey Village, TX 77040-1321
11580301       +Marimon Business Systems Inc,     PO Box 40998,    Houston, TX 77240-0998
11580302       +Martin Vieth,    3930 Karrywood Ct,     Pearland, TX 77584-5925
11580303        Matsen Chemie AG,    Hamburger Str 178-180,     Germany 22083
11580304       +Maurice Marasigan dba Lucky Shots Photo,      15730 Island Grove Ct,     Houston, TX 77079-2572
11580305       +Max Sprague,    444 E. Medical Center Blvd.,     Apt. 1302,    Webster, TX 77598-4343
11580307       +McGlinchey Stafford,    601 Poydras,     Suite 1200,    New Orleans, LA 70130-6057
11580308        McMaster-Carr,    PO Box 7690,    Chicago, IL 60680-7690
11580309        Mercer (US), Inc.,    PO Box 730212,     Dallas, TX 75373-0212
11580310       +Mesa Alarm Systems, Inc.,     12819 Trinity Drive,     Stafford, TX 77477-4214
11580311        Metasys Technologies Inc,     21543 Network Place,     Suite 401,    Duluth, GA 30096
11580312       +Mettler-Toledo, LLC,    1900 Polaris Parkway,     Columbus, OH 43240-4055
11580313       +Michael Stewart,    914 Main St,    Unit # 1603,     Houston, TX 77002-6208
11580314       +Michael Walker,    20113 Edinborough Ct.,     Parker, CO 80138-7311
11580315       +Michelle A. Friedman, Certified Public A,      8582 Katy Freeway,     Suite 203,
                 Houston, TX 77024-1825
11580316       +Micromeritics Analytical Services,      4356 Communications Dr,     Norcross, GA 30093-2901
11580317       +Microsoft Corporation,    1950 N Stemmons Fwy,     Suite 5010, LB# 842467,      Dallas, TX 75207-3199
11580319       +Mike Sullivan -Tax Assessor - Collector,      PO Box 3547,    Houston, TX 77253-3547
11580320       +MindXtract LLC,    777 South Post Oak Lane,     Suite 1700,    Houston, TX 77056-3204
11580324       +Mott Corporation,    84 Spring Lane,     Farmington, CT 06032-3142
11580325       +Mourik, Inc,    2230 Pansy Street,    Pasadena, TX 77503-3954
11580328        Murphy’s Corporate Lodging, Inc.,     PO Box 571255,     Houston, TX 77257-1255
11580329       +NCC Group Escrow Associates LLC,     123 Mission Street,     9th Floor,
                 San Francisco, CA 94105-5124
11580330       +Neil Boudreaux,    5454 Chandler Avenue,     Lake Charles, LA 70607-7708
11580331       +Neon Electric Corporation dba NEC Signag,      1122 Lauder Rd.,     Houston, TX 77039-2902
11580333       +Nova Analytical Systems,    1925 Pines Avenue,     Niagara Falls, NY 14301-2309
11580341       +OSIsoft LLC,    1600 Alvarado Street,     San Leandro, CA 94577-2600
11580335        Office Depot, Inc.,    PO Box 660113,     Dallas, TX 75266-0113
11580336        Office Team,    Robert Half International, Inc.,      PO Box 743295,    Los Angeles, CA 90074-3295
11580337       +Ohmstede Ltd.,    895 N. Main,    Beaumont, TX 77701-1853
11580339        OnPoint Pest & Termite Control LLC,      20738 Settlers Lake Circle N,     Houston, TX 77084
11580340       +Oracle America Inc,    500 Oracle Parkway,     Redwood Shores, CA 94065-1677
11580342       +Palisade Company LLC,    130 East Seneca St,     Suite 505,    Ithaca, NY 14850-4378
11580343       +Pannell Kerr Forster of Texas, P.C.,      5847 San Felipe,    Suite 2600,    Houston, TX 77057-3439
11580344       +Parachute Consulting,    2436 Bissonnet,     Unit 2,    Houston, TX 77005-1447
11580345       +Pasadena ISD Tax Assessor/Collector,      PO Box 1318,    Pasadena, TX 77501-1318
11580346       +Pasadena Plumbing Supply,     Acct # 90225,    1220 Harris Avenue,     Pasadena, TX 77506-3620
11580347       +Passco Watervue MT, LLC,    2050 Main St,     Suite 650,    Irvine, CA 92614-8265
11580349        PeopleReady, Inc,    PO Box 676412,     Dallas, TX 75267-6412
11580350       +Perficient, Inc.,    555 Maryville University Dr,      Suite 600,    St Louis, MO 63141-5844
11580351       +Pest Roper LLC,    7718 Spyglass Dr,     Houston, TX 77095-3450
11580352       +Petroleum Analyzer Company LP,     8824 Fallbrook Drive,     Houston, TX 77064-4855
11580353       +Pinguino Air LLC,    PO Box 271,    La Porte, TX 77572-0271
11580354       +Pipeline Packaging,    27157 Network Place,     Chicago, IL 60673-1271
11580355       +Pipette.com,    10360 Sorrento Valley Rd,     San Diego, CA 92121-1600
11580356       +Port of Bay City Authority of Matagorda,      PO Box 1426,    1305 7th St,
                 Bay City, TX 77414-4921
11580357        Porter & Hedges, L.L.P.,    Dept 510,     PO Box 4346,    Houston, TX 77210-4346
11580358       +Postlethwaite & Netterville, APAC,      One Galleria Boulevard,     Suite 2100,
                 Metalrie, LA 70001-7588
11580359        Praxair Distribution, Inc,,     10205 Sweetwater Lane,     Houston, TX 77037-1240
11580361       +Praxair, Inc.,    PO Box 417518,    Boston, MA 02241-7518
11580360       +Praxair, Inc.,    175 East Park Drive,     Tonawanda, NY 14150-7891
11580363       +Precision Structures Inc,     5055 Burke Rd,    Pasadena, TX 77504-4021
11580364       +Premier Corporate Housing,     20434 Cypresswood Dr,     Humble, TX 77338-1270
11580367        ProStar Services,    PO Box 110209,     Carrollton, TX 75011-0209
11580365       +Process Technical Services, Inc,     14550 Torrey Chase Blvd,     #220,    Houston, TX 77014-1046
11580366        Procific,    Willow House, Cricket Square,     PO Box 708,    Grand Cayman, KY1-1107 Cayman Islands
11580368       +Proton Energy Systems, Inc. DBA Proton O,      10 Technology Drive,     Wallingford, CT 06492-1955
11580369       +Puffer Sweiven LP,    4230 Greenbriar Dr.,     Stafford, TX 77477-3917
11580370       +Pyromation, Inc.,    5211 Industrial Road,     Fort Wayne, IN 46825-5152
11580371        Rabalais I & E Constructors,     PO Box 10366,    Corpus Christi, TX 78460-0366
11580372       +Rackspace Hosting,    PO Box 730759,     Dallas, TX 75373-0759
11580373       +Rafael Espinoza,    5026 Oak Leaf Dr,     Tulsa, OK 74131-2652
11580374        Rawson Inc,    PO Box 732161,    Dallas, TX 75373-2161
11580375        ReadyRefresh by Nestle,    PO Box 856680,     Louisville, KY 40285-6680
11580376       +Real World Advisors LLC,    156 Carlton Rd,     Newton, MA 02468-1801
11580377       +Red’s Safe & Lock Service,     220 Pasadena Blvd,     Pasadena, TX 77506-2310
11580378       +Restek Corporation,    110 Benner Circle,     Bellafonte, PA 16823-8433
11580379       +Reviewsnap,    911 E. Pike St,    #333,    Seattle, WA 98122-3853
11580380       +Reynolds Company LLC,    10502 Greens Crossing Blvd.,      Houston, TX 77038-1494
11580381        Robert Half International, Inc,     Office Team,     PO Box 743295,    Los Angeles, CA 90074-3295
11580384       +Roedl Langford de Kock LP,     1100 South Tower,     225 Peachtree St, NE,    Atlanta, GA 30303-1701
               Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 15 of 17



District/off: 0541-4          User: aaloadi                 Page 5 of 7                   Date Rcvd: Jun 30, 2020
                              Form ID: pdf001               Total Noticed: 398


11580387       +S&S Technical, LLC,    290 Cal Batsel Rd,     Suite A,    Bowling Green, KY 42104-7644
11580398       +SERIL, INC dba Houston Grotech Services,      P.O. Box 10235,    Houston, TX 77206-0235
11580400       +SGS North America Inc,    900 Georgia,     Suite 1100,    Deer Park, TX 77536-2518
11580413        ST Labs,    62190 Collections Center Drive,     Chicago, IL 60693-0621
11580389       +Safety Rx Services & Supply Corp,     2835 E. Sam Houston Pkwy S,      Pasadena, TX 77503-4015
11580390       +Safety Shoe Distributors, Inc,     9330 Lawndale,    Houston, TX 77012-2705
11580391       +Sarga Asphalt LLC,    1204 E. 26th St.,     Houston, TX 77009-1102
11580392        Sasol,   Anckelmannsplatz 1,     D20537,    Hamburg Germany
11580393       +Satellite Shelters, Inc.,     2530 Xenium Lane North,     Suite 150,    Minneapolis, MN 55441-3695
11580394       +Schenker, Inc.,    18851 Kenswick Dr,     Humble, TX 77338-7901
11580396        Secretary of State - California,     Business Entities Filings Unit,      PO Box 944228,
                 Sacramento, CA 94244-2280
11580397        Secretary of State - Delaware,     Division of Corporations,     PO Box 5509,
                 Binghamton, NY 13902-5509
11580399        ServiceMaster Advantage,    PO Box 890282,     Houston, TX 77289-0282
11580401       +Shannon Sonnier,    120 N. Munger St,     Pasadena, TX 77506-1326
11580402        Shroff & Associates (Engineers) Pvt. Ltd,      B-401 Centaur House, Shantinagar,
                 Vakola Pipeline Road,    Santa Cruz Mumbai, 400055 India
11580403        Sigma-Aldrich Inc,    PO Box 535182,     Atlanta, GA 30353-5182
11580404       +Simbaline Development LLC,     4605 Post Oak Place,     Suite 107,    Houston, TX 77027-9706
11580405       +Simplify Compliance Holdings LLC DBA BLR,      PO Box 5094,    Brentwood, TN 37024-5094
11580406        Skylark Process Automation Consultancy,      Godevaertshoef 9,     Bergambacht, 2861WC Netherlands
11580407        Smartsheet, Inc.,    Dept 3421,    PO Box 123421,    Dallas, TX 75312-3421
11580408       +Smith System Driver Improvement Institut,      2301 East Lamar Blvd,     Suite 250,
                 Arlington, TX 76006-7497
11580409        Snowtech Equipments Pvt Ltd.,     W453, R Block,    T.T.C Industrial Area,
                 Reable Navi Mumbai, 400701 India
11580411        SolarWinds,    PO Box 730720,    Dallas, TX 75373-0720
11580412        SpectraLab Scientific Inc,     38 McPherson St.,    Markham, Ontario Canada L3R 3V6
11580414       +Staffmark Investment, LLC,     PO Box 952386,    St Louis, MO 63195-2386
11580415       +Standard Insurance Company,     1100 SW Sixth Avenue,     Portland, TX 97204-1093
11580416        Staples Business Advantage,     PO Box 660409,    Dept Dal,    Dallas, TX 75266-0409
11580417       +Stephen Jones,    3222 Rustic Villa,     Kingwood, TX 77345-2420
11580418       +Steptoe & Johnson LLP,    1330 Connecticut Avenue, NW,      Washington, DC 20036-1795
11580419        Stericycle Environmental Solutions, Inc.,      29338 Network Place,     Chicago, IL 60673-1293
11580420       +Sterling Products, Inc.,    2900 160th St,     New Berline, WI 53151-3606
11580421       +Steve Dee,    1113 W 16th Street, Unit B,     Houston, TX 77008-3564
11580422       +Steve Jones,    3222 Rustic Villa,    Kingwood, TX 77345-2420
11580423       +Steve LeViness,    4135 N. Pine Brook Way,     Houston, TX 77059-3032
11580424       +Storm Stone, LLC DBA SERVPRO Storm-Stone,      2920 National Court,     Suite A,
                 Garland, TX 75041-2367
11580425       +Strategis Management, LLC dba Institute,      5986 Saddle Creek Trail,     Parker, CO 80134-5307
11580426       +Strawberry Appliance,    1315 Dunstan,     Pasadena, TX 77502-5123
11580427       +Sunera LLC,    201 E. Kennedy Blvd,    Suite 1750,     Tampa, FL 33602-5857
11580428       +Superior Laboratory Services, Inc.,      1710 Preston Ave,    Suite A,    Pasadena, TX 77503-2901
11580429       +Superior Vision of TX,    Block Vision of TX, Inc.,      PO Box 841135,    Dallas, TX 75284-1135
11580430       +T.B. Jones LLC,    PO Box 239,    Channelview, TX 77530-0239
11580449       +TTE Laboratories,    77 Main St,    Hopkinton, MA 01748-3118
11580450       +TX Heritage Tree,    451 Mystic Trail Loop,     Kingwood, TX 77339-4481
11580451        TX Mutual Insurance Company,     PO Box 841843,    Dallas, TX 75284-1843
11580433       +Terry J. Albers,    28913 Village Bend,     Magnolia, TX 77355-3081
11580434       +Testing Machines, Inc,    40 McCullough Drive,     New Castle, DE 19720-2228
11580436       +The Fruit Guys LLC,    490 Eccles Ave,     South San Francisco, CA 94080-1901
11580437       +The Hartford,    PO Box 660916,    Dallas, TX 75266-0916
11580438       +The JL Salazar Law Firm, pllc,     PO Box 131004,    Houston, TX 77219-1004
11580439       +The Lab Depot,    469 Lumpkin Campground Rd S,     Dawsonville, GA 30534-0612
11580440       +The Siegfried Group, LLP,     1201 N. Market St,    Suite 700,     Wilmington, DE 19801-1158
11580441       +Thermo Electron (Karlsruhe) GmbH,     2 Radcliff Rd.,     Tewksbury, MA 01876-1182
11580442       +Thermo Fisher Scientific Chemicals Inc,      PO Box 88894,    Chicago, IL 60695-1894
11580443       +Thomson Reuters (Scientific) LLC,     PO Box 71416,     Chicago, IL 60694-1416
11580444        Thomson Reuters - West,    PO Box 6292,     Carol Stream, IL 60197-6292
11580445       +Tiffany Calderon,    4259 Armand View Dr,     Pasadena, TX 77505-4469
11580446       +Total Plant Management Group Inc,     6919 Mayard Rd,     Houston, TX 77041-2634
11580447        Trasor Corp,    PO Box 470522,    Tulsa, OK 74147-0522
11580448      #+Troop Industrial,    1022 Magnolia Ave,     Port Neches, TX 77651-4121
11580460       +URM Consulting, PLLC,    30210 Aztec Canyon Dr.,     Spring, TX 77386-2939
11580453        United American Security LLC,     PO Box 829620,    Philadelphia, PA 19182-9620
11580454       +United Filtration Systems, Inc.,     6558 Diplomat Drive,     Sterling Heights, MI 48314-1420
11580455       +United Rentals,    1410 East Prien Lake Road,     Lake Charles, LA 70601-8856
11580456        Univ of Kentucky Center for Applied Ener,      2540 Research Park Drive,
                 Lexington, KY 40511-8479
11580457       +University of North Dakota,     15 North 23rd St,    Stop 9018,     Grand Forks, ND 58202-9018
11580458       +University of TX at Austin,     PO Box 7159,    Austin, TX 78713-7159
11580461       +Valco Instruments,    PO Box 55603,    Houston, TX 77255-5603
11580462       +Valimet, Inc.,    431 Sperry Road,    Stockton, CA 95206-3907
11580463       +Vallen Distribution, Inc.,     4300 Pasadena Freeway,     Pasadena, TX 77503-1131
11580464        Vallen Distribution, Inc.,     2100 The Oaks Parkway,     Belmont, NC 28012
11580465       +Valves and Control Systems, Inc.,     1202 Washington St.,     South Houston, TX 77587-4557
11580468       +Vianney Vales dba Devaltec, LLC,     1824 Heights Blvd.,     Houston, TX 77008-4026
                Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 16 of 17



District/off: 0541-4           User: aaloadi                Page 6 of 7                   Date Rcvd: Jun 30, 2020
                               Form ID: pdf001              Total Noticed: 398


11580470       +Virtual Materials Group USA, Inc.,     5599 San Felipe Street,    Suite 1103-1107,
                 Houston, TX 77056-2728
11580479       +WWS Inc./Gas Innovations,    18005 E. Hwy 225,    La Porte, TX 77571-3329
11580471        Wald Corporation (d/b/a Wald Environment,     14205 N. Mopac Expy.,    Suite 600,
                 Austin, TX 78728
11580472       +Waste Management of Lake Charles,     P.O. Box 55558,    Boston, MA 02205-5558
11580474        Waste Management of TX, Inc.,     PO Box 660345,    Dallas, TX 75266-0345
11580473       +Waste Management of Texas, Inc.,     PO Box 660345,    Dallas, TX 75266-0345
11580475      #+White & Case, LLP,    1200 Smith St,    Suite 2300,    Houston, TX 77002-4507
11580476        WhosOnLocation Limited,    Level 2,    294 Thorndon Quay,    Wellington 06011
11580477       +Willingham Welding Solutions Inc DBA Gas,     18005 East Highway 225,     La Porte, TX 77571-3329
11580478       +World Products,    125 S. Walter,    Pasadena, TX 77506-1222
11580480       +YCA Corporation of America Yokogawa,     12530 W Airport Blvd.,    Sugar Land, TX 77478-6189
11580481       +York GTL LLC,   767 Fifth Avenue, 17th Floor,     New York, NY 10153-0028
11580482       +Zoho Corporation,    4141 Hacienda Drive,    Pleasanton, CA 94588-8566
11580179       +ePlus Technology Inc,    13595 Dulles Technology Drive,     Herndon, VA 20171-3413

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
11580067       +E-mail/Text: odel_frett@agilent.com Jun 30 2020 23:26:30         Agilent Technologies, Inc.,
                 4187 Collections Center Drive,     Chicago, IL 60693-0001
11580085       +E-mail/Text: renate.eberl@anton-paar.com Jun 30 2020 23:26:32         Anton Paar USA, Inc.,
                 10215 Timber Ridge Drive,    Ashland, VA 23005-8135
11580097       +E-mail/Text: bbagby@automationdirect.com Jun 30 2020 23:24:31         Automationdirect.com,
                 3505 Hutchinson Road,    Cumming, GA 30040-5860
11580145        E-mail/Text: BANKRUPTCYNOTICE@CSCINFO.COM Jun 30 2020 23:24:22
                 CSC - Corporation Service Company,     PO Box 13397,    Philadelphia, PA 19101-3397
11580146       +E-mail/Text: cls-bankruptcy@wolterskluwer.com Jun 30 2020 23:26:05         CT Corporation System,
                 111 8th Avenue,    13th Floor,    New York, NY 10011-5213
11580113       +E-mail/Text: bbuckley@cannoninstrument.com Jun 30 2020 23:26:13         Cannon Instrument Company,
                 2139 High Tech Rd.,    State College, PA 16803-1733
11580138        E-mail/Text: coastalcredit@brenntag.com Jun 30 2020 23:26:15         Coastal Chemical Co LLC,
                 Department 2214,    PO Box 122214,    Dallas, TX 75312-2214
11580306        E-mail/Text: litigation.recoverybkmailbox@dllgroup.com Jun 30 2020 23:24:10
                 MBM Financial Corporation,     PO Box 41602,    Philadelphia, PA 19101-1602
11580214        E-mail/Text: scd_bankruptcynotices@grainger.com Jun 30 2020 23:25:21         Grainger, Inc.,
                 Dept 886713872,    PO Box 419267,    Kansas City, MO 64141-6267
11580230       +E-mail/Text: acctg_houstoncenter@swagelok.com Jun 30 2020 23:26:13
                 Houston Center Valve & Fitting,     10110 Fairbanks N Houston Rd,     Houston, TX 77064-3414
11580241       +E-mail/Text: babbey@escrow.com Jun 30 2020 23:25:19        Internet Escrow Services,
                 30318 Esperanza,    Rancho Santa Margarita, CA 92688-2118
11580258        E-mail/PDF: ais.chase.ebn@americaninfosource.com Jun 30 2020 23:28:27
                 JPMorgan Chase Bank, N.A.,     PO Box 182051,    Columbus, OH 43218
11580262        E-mail/Text: bankruptcydocs@justenergy.com Jun 30 2020 23:26:00         Just Energy,
                 PO Box 650518,    Dallas, TX 75265-0518
11580395        E-mail/Text: doug.muller@sginstr.com Jun 30 2020 23:26:03         Scientific Glass & Instruments,
                 2521 Fairway Park Drive,    Suite 404,    Houston, TX 77092-7601
11580410       +E-mail/Text: bankruptcy.notices@softchoice.com Jun 30 2020 23:25:57         Softchoice Corporation,
                 16609 Collections Center Dr.,     Chicago, IL 60693-0001
11580435        E-mail/Text: bankruptcy@tceq.texas.gov Jun 30 2020 23:24:25
                 Texas Commission on Environmental Quality,      PO Box 13089,    Austin, TX 78711-3089
11580459       +E-mail/Text: bankruptcy@unum.com Jun 30 2020 23:24:03
                 UNUM Life Insurance Company of America,      PO Box 406990,    Atlanta, GA 30384-6990
11580452        E-mail/Text: accounts.receivable@uline.com Jun 30 2020 23:25:49         Uline Inc,   PO Box 88741,
                 Chicago, IL 60680-1741
11580466        E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jun 30 2020 23:24:04
                 Verizon Wireless,    PO Box 660108,    Dallas, TX 75266-0108
11580483       +E-mail/Text: bankruptcy@zones.com Jun 30 2020 23:26:09         Zones Inc.,   1102 15th Street SW,
                 Suite 102,   Auburn, WA 98001-6524
                                                                                                TOTAL: 20

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
11580068        Airgas USA, LLC,    9595 Six Pindes Dr., Ste 6280, The Woodl
11580154        Dart Global Logistics Pvt Ltd.,    512,513,514 Crescent Business Park,
                 Andheri Kurla Road, Andheri East,    Mumbai 400072, India
11580224        Hector Perez,    Calle 35#22-43 T1 Apto 1701,    Bucaramanga, Santander 680006
11580293        Madelyne Bekker,    Van Bruggen Street No. 8,    Sasolburg South Africa 1947,    South Africa
11580321        Mireia Aguirre
11580334        Ockert Rudolph Minnie,    40 Twenty First Avenue,    Mosslebay 6500 South Africa
11580338        Omega-Kemix Pvt. Ltd.,    R-333 TTC, MIDC Rabale,    Navi Mumbai India
11580383        Rocat Synfuels SRL,    22 Valea Cetatii Street,    Block B24, Suite 6,   500289 Brasov Romania
11580386        Rumi ATR & SMR Reforming Consulting PTY,    40 Twenty First Avenue,    Western Bay 6500
11580431        Technoforce Solutions (I) Private Limiti,     D-33-35, MIDC Industrial Area,    Ambad,
                 Nashik, 422010 India
11580432        Technoforce Solutions (I) Private Ltd.,    D-33-35, MIDC Industrial Area,     Ambad Nashik 422010,
                 India
                     Case 20-33110 Document 7 Filed in TXSB on 07/02/20 Page 17 of 17



District/off: 0541-4                  User: aaloadi                      Page 7 of 7                          Date Rcvd: Jun 30, 2020
                                      Form ID: pdf001                    Total Noticed: 398

11580196*          +FR Depot Inc.,    714 Center St,    Deer Park, TX 77536-2746
11580469*          +Vianney Vales dba Devaltec, LLC,     1824 Heights Blvd.,    Houston, TX 77008-4026
11580117         ##+Centennial Personnel, Inc.,    8044 Montgomery Road,     Suite 260,   Cincinnati, OH 45236-2929
11580157         ##+David DeVilliers,    4310 Lakelet Way,    Louisville, KY 40299-5082
11580156         ##+David DeVilliers,    2058 Glencove Dr,    Seabrook, TX 77586-3318
11580159         ##+Deborah Murray,    15403 Wandering Trail,    Friendswood, TX 77546-3026
11580174         ##+Elizabeth Boston,    17627 Kennesaw Mtn Ln,     Humble, TX 77346-3723
11580264         ##+Kari Cook,    3300 Pebblebrook Dr,    Unit 87,    Seabrook, TX 77586-6051
11580282         ##+Leschaco Inc,    15355 Vantage Parkway West,     Suite 195,   Houston, TX 77032-1965
11580290         ##+Love Advertising, Inc.,    770 S. Post Oak Lane,     Houston, TX 77056-1913
11580299         ##+Marco Polo International, Inc.,     532 Broad Hollow Road,    Melville, NY 11747-3626
11580318         ##+Miguel Santos,    314 Darby Trails Drive,    Sugar Land, TX 77479-5248
11580332         ##+NgocLan Tsang,    1830 Lingard Park Court,     Houston, TX 77047-7514
11580362         ##+PRC Group LLC,    8026 Clarion Way,    Houston, TX 77040-2582
11580348         ##+Pension Profit Sharing Services, Inc.,     4662 Katella Ave,    Suite A,
                     Los Alamitos, CA 90720-2664
11580382         ##+Robin L Trub,    447 Mignon Avenue,    Houston, TX 77024-4703
11580385         ##+Rui Fernandes,    5740 San Felipe St,    Apt 437,    Houston, TX 77057-3419
11580388         ##+Safeguard Home Security,    888 W Sam Houston Parkway South,     Suite 170,
                     Houston, TX 77042-1927
11580467         ##+Vertex, Inc,    1041 Old Cassatt Road,    Berwyn, PA 19312-1152
                                                                                                 TOTALS: 11, * 2, ## 17

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 30, 2020 at the address(es) listed below:
              Brian A Kilmer   on behalf of Debtor   SGCE LLC bkilmer@kcq-lawfirm.com,
               bkilmer@ecf.courtdrive.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
                                                                                            TOTAL: 2
